           Case 1:18-cv-10994-KPF Document 22 Filed 08/14/19 Page 1 of 1
                               PARKER HANSKI LLC
                                  40 WORTH STREET, 10TH FLOOR
                                   NEW YORK, NEW YORK 10013
                                      PHONE: 212.248.7400
                                      FAX:   212.248.5600
                                   Contact@ParkerHanski.com

                                                               August 13, 2019
 Via ECF


                                                              MEMO ENDORSED
 The Honorable Katherine Polk Failla
 United States District Judge
 Southern District of New York

         Re:    Steven Nachshen v. BPP ST Owner LLC and Citibank, N.A.

                Docket No. 1:18-cv-10994 (KPF)(SN)

 Dear Judge Failla:

          We represent the plaintiff in the above-entitled action. We write to respectfully ask the
 Court to stay this action for the reasons identified in Nachshen v. Village JV 500 East 11TH LLC
 et al, 1:18-cv-03459 (KPF). Plaintiff’s counsel will submit a status update to the Court on or
 before October 5, 2019 for purposes of determining whether to continue or lift the stay. And
 upon lifting of the stay, the parties respectfully ask the Court for forty-five (45) days to complete
 all discovery.

        In the alternative, should the Court deny this application, plaintiff respectfully asks for
 the Court to extend the deadline for the completion of all discovery from August 26, 2019 to
 October 25, 2019. Thank you for your time and attention to this matter. With kindest regards, I
 am

                                                       very truly yours,

                                                            /s/
                                                       Glen H. Parker, Esq.



Application GRANTED. The case is hereby STAYED pending further
order of the Court. Plaintiff is ORDERED to submit a letter
updating the Court on the potential continued need for a stay of the
case on or before October 5, 2019. The Court will grant parties 45
days from the day the stay is lifted to complete all discovery. In
light of the stay, the pre-trial conference currently scheduled for
September 3, 2019 is ADJOURNED sine die.

Dated:         August 14, 2019                       SO ORDERED.
               New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
